Citation Nr: 0930193	
Decision Date: 08/12/09    Archive Date: 08/19/09

DOCKET NO.  08-12 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim to revoke forfeiture declared against the 
appellant.


ATTORNEY FOR THE BOARD

S. Richmond, Counsel






INTRODUCTION

The Veteran had active military service with the Philippine 
Commonwealth Army from December 1941 to the time of his death 
in July 1942.  The appellant claims entitlement to death 
benefits as his unremarried surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2007 determination of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines, which denied the appellant's 
claim for revocation of forfeiture declared against her 
finding that she had not submitted new and material evidence 
to reopen the claim.  Irrespective of the RO's action, the 
Board must decide whether the appellant has submitted new and 
material evidence to reopen her claim.  Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In April 1975, the Director of the Compensation and 
Pension Service, on referral from the RO, denied the 
appellant's claim to reopen revocation of the forfeiture 
declared against her.  The appellant was notified of her 
appeal rights but did not appeal this decision and it is now 
final.

2.  Evidence received since the final decision is either 
cumulative or does not bear upon the matter under 
consideration or relate to an unestablished fact necessary to 
substantiate the claim to revoke forfeiture.




CONCLUSION OF LAW

New and material evidence has not been received since the 
April 1975 RO decision and the claim to revoke forfeiture 
declared against the appellant is not reopened. 38 U.S.C.A. 
§§ 5108, 7105 (West 2002 & Supp. 2007); 38 C.F.R. § 3.156(a) 
(1995, 2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a). 

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in November 2006.  The notification 
substantially complied with the specificity requirements of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the 
five elements of a service connection claim; and Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) and Kent v. Nicholson, 
20 Vet. App. 1 (2006), identifying the evidence necessary to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence.  With respect to the Kent 
notice, the letter specifically noted the reason for the last 
final denial was that the evidence established beyond a 
reasonable doubt that the appellant knowingly and 
intentionally presented or caused to be furnished to VA 
materially false and fraudulent evidence to support her claim 
as the Veteran's unremarried surviving spouse.  The letter 
noted that any new and material evidence submitted must 
relate to this fact and also provided the general definition 
of new and material evidence.  

In any event, the appellant has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 U.S. 
1696 (2009) (reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination); see also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).    

All known and available records relevant to the issue on 
appeal have been obtained and associated with the claims 
file.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

Analysis

The RO awarded the appellant death compensation benefits in 
October 1948 as the unremarried widow of the Veteran, who 
died in July 1942.  In June 1959, however, the RO terminated 
the death benefits after results of an April 1959 Field 
Examination and a June 1959 General Counsel opinion showed 
that the appellant was holding herself out to the community 
as married and living as husband and wife with another man.  
The appellant appealed this decision to the Board.  In 
February 1960, the Board found that the evidence did not 
establish entitlement of the appellant to continued 
recognition as an unremarried widow of the Veteran, and as 
such, restoration of death compensation benefits was denied.  

In February 1971, the appellant tried to have her death 
compensation benefits restored.  Another Field Examination 
was conducted and the results in November 1974 were that the 
appellant was not being truthful about whether she was 
holding herself out to the community as remarried.  A January 
1975 RO administrative decision shows that the evidence 
clearly established that the appellant deliberately presented 
false and material evidence to VA when she declared in her 
numerous statements that she had not lived with any man in 
the relationship of husband and wife since April 1971.  It 
was recommended that the matter be presented to the Director 
of Compensation and Pension for forfeiture consideration.  In 
April 1975, the Director of Compensation and Pension decided 
that the appellant had forfeited under the provisions of 
Section 3503(a), Title 38, United States Code, all rights, 
claims, and benefits under the laws administered by VA.  It 
was clearly established by the evidence of record that she 
knowingly, intentionally, and deliberately made, presented 
and/or caused to be furnished to VA, materially false and 
fraudulent statements and evidence in support of her claim 
for death benefits, under the provisions of Public Law 91-
376, as unremarried widow of the Veteran by misrepresenting 
her true marital status.  She was notified of this decision 
and was provided notice of her appeal rights.  As the 
appellant did not appeal the April 1975 decision from the 
Director of Compensation and Pension, the decision became 
final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.160(d), 20.200 (2008).

The appellant submitted a claim to reconsider the forfeiture 
judgment against her in January 1995 stating that the person 
she was shown to have been married to in the Field 
Examinations had died in January 1995.  The RO continued the 
denial in May 1995 notifying the appellant that the 
forfeiture permanently barred her, her dependents, and 
survivors from receiving any gratuitous benefits administered 
by VA.  The RO continued to deny the appellant's claim in 
decisions dated from June 1998 to June 2002.  Apparently, 
however, she was not notified of her appeal rights.  The 
appellant filed her present claim in October 2006. 

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. § 
5108.  New evidence means evidence not previously submitted 
to agency decision makers.  Material evidence means evidence, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a). 

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (1995).

In determining whether evidence is "new and material," the 
credibility of the new evidence must be presumed. Justus v. 
Principi, 3 Vet. App. 510, 513 (1992); but see Duran v. 
Brown, 7 Vet. App. 216 (1994) ("Justus does not require the 
Secretary to consider the patently incredible to be 
credible").

Evidence considered at the time of the last final decision in 
April 1975 included a June 1959 General Counsel opinion and 
the results of two Field Examinations dated in April 1959 and 
October 1974, which found that the appellant had held herself 
out to the community as remarried; and numerous affidavits 
and depositions from the appellant and members of the 
community, some of which stating that the appellant had held 
herself out as remarried and some stating that she had not.  

Since the April 1975 decision, the appellant submitted a copy 
of the death certificate dated in January 1995 of the man she 
was shown to have held herself out as remarried to.  The 
appellant also submitted a joint affidavit dated in April 
1998 stating that she had not lived with any man as husband 
and wife along with her own statements and argument.

None of the evidence submitted since the last final denial in 
1975 is new and material whether considered under the old or 
the new regulation pertaining to new and material evidence.  
The new evidence consist of the death certificate of R.S. and 
the 1998 joint affidavit.  The joint affidavit, however, is 
cumulative as the evidence previously considered by the 
Director of the Compensation and Pension Service included 
similar affidavits attesting that the appellant was not 
holding herself out as remarried; these were considered in 
the 1975 decision.  The death certificate, although it states 
that R.S. was single, still has no bearing on the issue of 
whether false and fraudulent statements and evidence were 
made or presented as to marital status in 1974-1975.  
Further, considered at the time were statements made by R.S. 
that he was not married or holding himself out as married to 
the appellant.  That R.S. died in 1995 is immaterial to the 
issue of forfeiture.  The appellant's statements are 
cumulative to those she made prior to the 1975 decision.  
Therefore, the information submitted since the last final RO 
decision does not constitute new and material evidence and it 
is not so significant that it must be considered for a fair 
determination within the meaning of 38 C.F.R. § 3.156(a); and 
reopening the claim is not warranted. 38 U.S.C.A. § 5108.

The Board notes that the RO provided the appellant the 
regulation pertaining to new and material evidence, 38 C.F.R. 
§ 3.156, as amended effective in 2001.  Although the pre-2001 
regulation was not provided in the statement of the case, it 
is herein provided.  The Board finds no prejudice to the 
appellant, however, as she was adequately informed of the 
nature of the evidence she would need to provide to reopen 
her claim and the reason for the previous denial in the 
November 2006 VCAA letter.  


ORDER

New and material evidence has not been submitted to reopen 
the claim to revoke forfeiture declared against the appellant 
and the claim is not reopened.



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


